Citation Nr: 0101325	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of evaluations assigned to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In a rating decision dated in January 1991, the RO 
established service connection for PTSD and assigned a 10 
percent evaluation, effective July 16, 1990.  The RO notified 
the veteran of that decision by letter dated April 9, 1991.  
On July 25, 1991, the RO received VA Form 21-4138, with a 
signed release of medical information form; the veteran 
indicated such was pertinent to his PTSD claim.  The RO 
interpreted that document as a new claim for increase, and, 
in a decision dated in March 1993, assigned a 30 percent 
evaluation for PTSD, effective July 25, 1991.  The RO 
notified the veteran of that decision by letter dated in 
March 1993.  In October 1993, the RO received a statement in 
which the veteran requested that his PTSD claim be reopened 
as his condition had worsened.  In February 1994, the RO 
denied an increase.  The veteran appealed.  In a rating 
decision dated in September 1998, the RO assigned a 50 
percent rating for PTSD, effective June 26, 1998, the date of 
a VA examination; the veteran has continued to disagree with 
the rating assigned to his PTSD and has argued both that he 
has experienced an increase in symptomatology over the years 
and that his PTSD has always been so severe as to prevent him 
from working.

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") issued a decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), where it 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In Meeks v West, 12 Vet. App. 
352 (1999), the Court reaffirmed the staged ratings principle 
of Fenderson and specifically found that 38 U.S.C.A. § 5110 
and its implementing regulations did not require that the 
final rating be effective the date of the claim.  Rather, the 
law must be taken at its plain meaning and the plain meaning 
of the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In this case a liberal reading of the record shows the 
veteran to have disagreed with the initial 10 percent rating 
assigned to his PTSD by way of requesting that additional 
medical evidence be considered in connection with such claim.  
Furthermore, he continued to express disagreement with the 
RO's subsequent assignment of 30 and 50 percent ratings.  
Thus, the Board is of the opinion that this case falls within 
the situation contemplated by the Court in Fenderson.  That 
is, the matter on appeal is that of the propriety of staged 
ratings throughout the veteran's appeal period.  However, the 
RO has not considered the matter as involving one appeal 
period.  In Bernard v. Brown, the Court held that when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case, Board consideration of staged ratings 
throughout one appeal period in the first instance may be 
prejudicial to the veteran.  Thus, remand is warranted for 
evaluation of the severity of the veteran's PTSD with 
consideration of the Court's decision in Fenderson.

Also during the pendency of the veteran's appeal, 
38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, has been amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  The RO has 
considered both the old and the revised regulations.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (2000).

Here the Board notes that the veteran's sole service-
connected disability is PTSD.  He has claimed unemployability 
by reason of his PTSD under 38 C.F.R. § 4.16(a) (2000).  
Recent rating actions include reference to the fact that 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) was not found; however, it 
does not appear the RO has notified the veteran of the recent 
denial of such benefit.  Moreover, the Board notes that the 
pre-November 7, 1996, schedular criteria for PTSD provide for 
a 100 percent evaluation is warranted where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The RO should 
specifically address those questions and notify the veteran 
of the reasons and bases for any denial.

The Board also notes that the veteran reports he was denied 
Social Security Administration (SSA) benefits.  No relevant 
records are associated with the claims file but may be 
probative of the claim.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).

Finally, the Board notes the apparent conflict between recent 
psychiatric reports.  In September 1999 a private physician 
assigned the veteran a global assessment of functioning (GAF) 
score of between 31 and 33.  In May 2000, that private 
physician assigned the veteran a GAF score of 24 and found 
him totally unemployable due to PTSD.  Yet VA examination in 
June 2000 determined that the veteran's symptoms had not 
changed over 15 years' time and that a GAF of 65 was 
warranted.  Each of the private and VA reports cite similar 
symptoms and manifestations but reach far different 
conclusions.  Thus, further examination to clarify the 
current severity of the veteran's PTSD would be probative of 
the claim.

For the reasons set out above, this case is remanded to the 
RO for the following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO, to include any 
additional records of treatment or 
evaluation for PTSD.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be provided with release 
forms, and if the veteran provides 
written release, the RO should assist him 
in obtaining all pertinent outstanding 
medical records for association with the 
claims file.  The RO should, in any case, 
ensure that pertinent records of VA 
treatment are associated with the claims 
file.  The RO must notify the veteran as 
to the unavailability of any requested 
records.

2.  The RO should obtain from the SSA the 
records pertinent to the denial or any 
reconsideration of the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.  A response, negative or positive, 
should be associated with the claims 
file.

3.  The RO should otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should schedule 
the veteran for examination  by a panel 
of two psychiatrists.  Any indicated 
diagnostics, to include psychologic 
testing, should be accomplished, a 
written report of which should be 
associated with the claims file.  The 
claims folder must be made available to 
all examiners for review before the 
examination and such review should be 
noted in the claims file.  The 
examination report should include 
recitation of the nature, frequency, 
duration and severity of all psychiatric 
symptoms attributable to the veteran's 
PTSD, and should include assignment of 
current and past-year GAF scores; an 
assessment as to the veteran's day-to-day 
functioning as it impacts social 
interaction and employability; and, an 
opinion, to the extent possible, of the 
degree of progression, if any, of the 
veteran's PTSD symptoms since in or 
around 1991 based on the evidence of 
record.  In discussing employability the 
examiners are requested to differentiate 
the occupational impact of PTSD 
symptomatology as opposed to the impact 
of any nonservice-connected physical 
disability on the veteran's ability to 
work.

5.  After the above has been completed 
the RO should review the claims file and 
prepare a supplemental statement of the 
case on the matter of the ratings 
assigned to the veteran's PTSD throughout 
the appeal period, to include discussion 
of any staged ratings and the effective 
dates of such, and with consideration of 
the mental disorders rating criteria in 
effect prior to and as of November 7, 
1996.  The RO should also include 
consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1996, 2000).  
Thereafter, if the matter has not been 
rendered moot, see VAOPGCPREC 6-99 
(1999), the RO should adjudicate the 
matter of entitlement to TDIU benefits.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be given the 
opportunity to respond thereto.

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran is advised that the examination requested in this 
remand is necessary to evaluate his claims, and that a 
failure without good cause to report for scheduled 
examinations, without good cause, could result in the denial 
of the claim.  38 C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


